McCay, Judge,
concurring.
I do not entertain a doubt but that the right to flow water upon another’s land is an easement that may be acquired by prescription — that is, by twenty years’ uninterrupted enjoyment of the right. The rule that the statute of limitations *269does not run in favor of a nuisance, only applies to public nuisances, and grows out of the impropriety of imputing laches to the public: 7 East, 195; 4 Burrows, 2163; 4 Mass., 522 ; 42 Maine, 150. On the other hand, it is laid down in Angelí on Water Courses, as a general rule, that the special right to a use of a water course, or to flow water upon the land of another may in all cases be acquired by prescription: Angelí on Water Courses, section 200, and he says again, section 206, “ we are aware of no authority, English or American, which gainsays the doctrine that the upper proprietor of land may, by a use for a sufficient period of time, acquire a right to keep open an ancient agricultural drain or ditch through land below, for the purpose of draining his own premises.”
One can acquire the right to the land itself by use and possession, and it would be strange if one could not acquire by the same method a mere easement over it. And the books are full of cases acknowledging the right: 1 B. and P., 400; 3 East, 294; 11 East, 371; 6 East, 208; 1 Camp, 263; 2 Brod. & Bing., 667 ; 1 Sim. & Stuart, 203; 3 B. & A., 76. I think,.for this reason, that the right to throw the surface water falling on the city into the river, by a ditch or drain through this land, if it has been exercised for twenty years by the city without interruption, is established by prescription. But I think, also, that the surface water which falls from heaven over land and has not got into a stream, belongs to the owner, and he can use it or turn it at his pleasure. If he keeps his land ploughed, so that it sinks into the earth, or if he builds houses upon his land, or paves it so that the water must run off over other lower land, in either case he does no legal hurt. This is a natural servitude which the lower land owes to the higher, and cultivation and improvement would be impossible if the rules applying to running streams were to extend to surface water: See Angelí on Water Courses, section 108, (a,) where the subject is fully discussed and the authorities cited. But I think the city has no right to introduce water by a canal, so as to make an artificial stream, and so use that water *270as, either by want of proper care, or by design, to flood the plaintiff’s land.
There is no pretence that this canal has been for twenty years pouring water over this land. There is evidence, however, that it does often happen that the water from the canal is let off through the ditches, and that the land of the plaintiff is flooded thereby, and we think the law ought to have been given to the jury on this evidence. As to the natural drainage of the city — waste water used by the people, etc. — we think the lower land must bear the burden of it; but tbe escape water of tbe canal — the flow from its overrunning its gates, etc. — are a wrong, if such flow exists, to the plaintiff, which the city has no right to inflict, and we think the case ought to go back and be rebeard on this point. As we understand tbe case, even the statute of limitations does not help this view of it, as the canal has been used to overflow in this way for the period of twenty years.
Montgomery, Judge, concurred in the views entertained by McCay, Judge, but furnished no opinion.